DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1,3 and 6-18 are pending in the application. Claims 2,4 and 5 have been cancelled and claims15-18 are newly added.   Thus, claims 1,3 and 6-18 will presently be examined as the subject matter of record.


Withdrawn Rejections
	Applicant's arguments filed December 30, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 1 and 6-14 under 35 USC 103 as being obvious over Fuisz (US PG Publication 2008/0242736 A1) as evidenced by Schilling (WO2012007097 A2) in view of Ludwig (US Patent 6,106,930), Myers et al. (US PG Publication 2012/0076921 A1), and Bala et al. (Int J Pharm Investig. 2013 Apr-Jun; 3(2): 67–76)is withdrawn in view of Applicant’s persuasive argument wherein Bala et al. 
     The rejection of claims 1 and  3  under 35 USC 103 as being obvious over Fuisz (US PG Publication 2008/0242736 A1, previously cited) as evidenced by Schilling (WO2012007097 A2) in view of Ludwig (US Patent 6,106,930), Perez-Prat Vinuesa et al. (US PG Publication 2015/0360837 A1),Myers et al. (US PG Publication 2012/0076921 A1) and Bala et al. (Int J Pharm Investig. 2013 Apr-Jun; 3(2): 67–76)is withdrawn in view of Applicant’s persuasive argument wherein Bala et al. is directed to rolling a single layer dosage form film and Bala et al. does not remotely address the packaging of a dosage form film.  

New Rejection(s)
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 6-14 are rejected under 35 USC 103 as being obvious over Fuisz (US PG Publication 2008/0242736 A1, previously cited) as evidenced by Schilling (WO2012007097 A2, previously cited) in view of Ludwig (US Patent 6,106,930, previously cited), Myers et al. (US PG Publication 2012/0076921 A1, previously cited), and Chudy et al (US 20090308964A1, newly cited) or Flanagan (US Patent 7396321 B1,newly cited).

Applicant’s Invention

	 Applicant claims a method of marking film-type dosage forms including at least the following steps: placing a film-type dosage form between two layers of sealable packaging material; sectionally heat sealing the two layers of the sealable packaging material to form an edge- sealed bag containing the film-type dosage form; and relief embossing, using embossing tools, the film-type dosage form contained in the edge-sealed bag through at least one of the two packaging material layers of the edge-sealed bag; wherein the relief embossing of the film-like dosage form is effected by the use of high pressure and the avoidance of heat; wherein the sealable packaging material is a laminate including a metallic foil; wherein the claims now recite “wherein the two layers of sealable packaging material are provided in the form of a strip-shaped rolled product and wherein the embossing tools are cooled to room temperature.
Determination of the scope and the content of the prior art
(MPEP 2141.01)

	  Fuisz teaches packaged orally consumable film dosage units for delivery of actives into the oral cavity.  In particular, the packaged pharmaceutical product contains a complexate including a complexing agent and an active, an orally consumable film for delivery of the complexate and a package for containing the orally consumable film. The package includes indicia associated therewith (abstract).  Specifically, FIG. 4 is a topside view of an orally consumable film strip having indicia embossed or printed on its surface ([0052] see below, limitation of instant claims 1 and 10).

    PNG
    media_image1.png
    634
    742
    media_image1.png
    Greyscale

Fuisz teaches that the package containing the orally consumable film may be any 
conventional packaging material used for pharmaceutical products.  For example, 
the package may be, without limitation, a pouch, box, cassette, blister pack, 
bag, or the like ([0055], limitation of instant claim 11).  In an embodiment shown in FIG. 2, for example, an orally consumable film 300 including a complexate is packaged in a pouch 20.  The pouch 20 has top and bottom layers and may be sealed along the perimeter.  The pouch may be sealed by heat sealing or with an adhesive, such as a pressure-sensitive adhesive ([0058], limitation of instant claim 1).

    PNG
    media_image2.png
    838
    656
    media_image2.png
    Greyscale

In some embodiments, Fuisz teaches  an active component may be included in the film and that examples of classes of additives include excipients, lubricants, buffering agents, stabilizers, blowing agents, pigments, coloring agents, fillers, bulking agents, sweetening agents, flavoring agents, etc. ([0072-0073]). Flavors may be chosen from natural and synthetic flavoring liquids.  An illustrative list of such agents includes volatile oils, synthetic flavor oils, flavoring aromatics, oils, liquids, oleoresins or extracts derived from plants, leaves, flowers, fruits, stems and combinations thereof.  A non-limiting representative list of examples includes mint oils, cocoa, and citrus oils such as lemon, orange, grape, lime and grapefruit and fruit essences including 
apple, pear, peach, grape, strawberry, raspberry, cherry, plum, pineapple, apricot or other fruit flavors ([0086], heavy oil film of the instant claims, limitation of instant claim 12).  Lastly, Fuisz discloses examples wherein the film is cut into strips before being packaged in a pouch (see [0152-0153], limitation of instant claim 2).
   Fuisz generally teaches embossing which encompasses all types of embossing types and   as evidenced by Schilling, relief embossing was known at the time the instant application was filed.  Specifically, Schilling teaches an apparatus for processing web-shaped or sheet-shaped material with a processing cylinder (abstract) wherein embossing (blind, relief or hot foil embossing) are carried out (see page 1, line 17 of Description Section of the attached machine translation).
     
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Fuisz is that Fuisz does not expressly teach the steps of blind embossing the film-type dosage form contained in the edge-sealed bag through at least one of the two packaging material layers of the edge-sealed bag (limitation of instant claims 4, 6, 7).  However, Ludwig teaches a preparation consisting of a sheet-like, film-like or wafer-like administration form with a coding in the form of characters and/or graphic symbols or patterns for identifying the substances affecting flavor or odor and/or the therapeutic or curative substances which can be released therefrom during use is characterized in that the coding is formed by surface areas of differing thickness (abstract).  Ludwig teaches that the method may involve the symbols or patterns of the coding being applied under 
the action of pressure (compression)(see column 2, line 5-8, limitation of instant claim 3) and that the thickness differences are introduced continuously, for example with a structured embossing roller (limitation of instant claim 6), or intermittently, for example with a stamp (see column 2, lines 18-21, limitation of instant claim 7).  Lastly, Fuisz teaches that the production of coded sheet-like administration forms involves the use of convection air to cool the embossing tolls (see column 3, lines 20-25, limitation of instant claim 4).
       A second difference between the invention of the instant application and that of Fuisz is that Fuisz does not expressly teach further sectionally heat sealing the two layers of the sealable packaging material to form a second edge-sealed bag containing a second film-type dosage form; and separating the edge- sealed bags bag from the second edge-sealed bag (limitation of instant claim 8) as well as well as the use of packaging material that is a laminate including a metallic foil (limitation of instant claim 1). However, Myers et al. teach a method of forming an individual film dosage, comprising the steps of: a. Preparing a film forming matrix;  b. Providing a substrate having a top surface;  c. Depositing a pre-determined amount of said matrix onto said top surface of said substrate to form a wet film forming product;  d. Drying said 
wet film forming product to form a dried film product;  and e. Placing a sealing layer on said top surface of said substrate, wherein said sealing layer effectively seals the dried film product between the sealing layer and the substrate (claim 1 of Myers et al.).  Said substrate comprises a material selected from the group consisting of foil, plastic, mylar, and combinations thereof and said sealing material comprises a material selected from the group consisting of foil, plastic, mylar, and combinations thereof (claims 4 and 5 of Myers et al.).
       A third difference between the invention of the instant application and that of Fuisz is that Fuisz does not expressly teach that the two layers of sealable packaging material are provided in the form of a strip-shaped rolled product.  However, Chudy et al. teach a spooler for taking up a pouch package web output from a pouch package web 
source and a method for management of a pouch package web output from said 
source(abstract).   Flanagan teaches a pouch packaging machine and method of selectively changing the orientation of a pouch packaging machine.  The pouch packaging machine has at least one spool for holding at least one roll of packaging film material.  The packaging film material advance through a press that joins the packaging film material together to form a pouch (abstract).

    With regards to the limitations of instant claims 9 and 13, wherein Applicant claims that the  edge-sealed bag is separated from the second edge-sealed bag before or after the blind embossing, according to  MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Thus, the selection of any order of embossing a film-like dosage form is prima facie obvious.”


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teachings of Fuisz and Ludwig are both directed to embossed film-like dosage forms.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fuisz and Ludwig to arrive at a method of marking film-type dosage forms using the step of blind embossing the film-type dosage form contained in the edge-sealed bag through at least one of the two packaging material layers of the edge-sealed bag at the time the instant invention was filed, with a reasonable expectation of success.  Fuisz teaches that his/her film-like dosage form includes indicia using embossing or printing. In the prior art, Ludwig teaches that medicaments in the form of pills, tablets and foil-like or film-like products are usually coded in an operation which is additional to the actual manufacture, by printing or punching of special characters or patterns and that their invention accordingly represents an advantageous alternative to the application of product markings by printing with foreign substances (see column 1, lines 6-.63).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having film-like products are usually coded in an operation which avoids the application of a foreign substance such as printing ink, and which consequently avoids the risk of allergization and reduces the corresponding outlay for a coding subordinate to production (see column 1, lines 28-35 of Ludwig)   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to provide a method of marking film-type dosage forms.  With regards to the limitations wherein Applicant claims that the embossing technique is blind embossing, , Fuisz and Ludwig both teach embossing films for product delivery and the specific type of embossing   is merely judicious selection by one of ordinary skill in the art in the absence of evidence to the contrary
	The teachings of Fuisz and Myers et al.  are both directed film-like dosage forms.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fuisz and Myers et al. to arrive at a method of marking film-type dosage forms using the step of further sectionally heat sealing the two layers of the sealable packaging material to form a second edge-sealed bag containing a second film-type dosage form; and separating the edge- sealed bags bag from the second edge-sealed bag wherein the packaging material  is a laminate including a metallic foil  at the time the instant invention was filed, with a reasonable expectation of success.  Myers et al. teach that they provide a method for manufacturing individual film dosages directly onto the surface of a package, where the package may be sealed and may form a housing for the individual film dosage ([0004]).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a method of forming film dosages directly onto the surface of a package, where the package may be sealed and may form a housing for the individual film dosage.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to provide a method of marking film-type dosage forms.  

     The teachings of Fuisz , Chudy et al, and  Flanagan are  directed the formation of pouches for storing consumer products.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fuisz , Chudy et al, and  Flanagan to arrive at a method of marking film-type dosage forms using two layers of sealable packaging material are provided in the form of a strip-shaped rolled product.  Flanagan teaches that the pouch packaging machine can be oriented into a vertical feed orientation or a horizontal feed orientation with either vertical or horizontal packaging film progressions (see column 2, lines 23-40) and Chudy et al. teaches that   packaging of medication in pouch packages formed in a continuous pouch package web represents a convenient way to manage and administer  medications ([0004]).   One of ordinary skill in the art would have made this combination with the expectation of being able to manage the orientation of the packaging film progression and/or provide a convenient way to manage and administer  medications. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to provide a method of marking film-type dosage forms.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


Claims 1 and  3 are rejected under 35 USC 103 as being obvious over Fuisz (US PG Publication 2008/0242736 A1, previously cited) as evidenced by Schilling (WO2012007097 A2, previously cited) in view of Ludwig (US Patent 6,106,930, previously cited) Perez-Prat Vinuesa et al. (US PG Publication 2015/0360837 A1, previously cited),Myers et al. (US PG Publication 2012/0076921 A1, previously cited) and Chudy et al (US 20090308964A1, newly cited) or Flanagan (US Patent 7396321 B1,newly cited).


Applicant’s Invention

	 Applicant claims a method of marking film-type dosage forms including at least the following steps: placing a film-type dosage form between two layers of sealable packaging material; sectionally heat sealing the two layers of the sealable packaging material to form an edge- sealed bag containing the film-type dosage form; and relief embossing, using embossing tools, the film-type dosage form contained in the edge-sealed bag through at least one of the two packaging material layers of the edge-sealed bag; wherein the relief embossing of the film-like dosage form is effected by the use of high pressure and the avoidance of heat; wherein the sealable packaging material is a laminate including a metallic foil; and wherein the embossing tools are cooled to room temperature.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Fuisz teaches packaged orally consumable film dosage units for delivery of actives into the oral cavity.  In particular, the packaged pharmaceutical product contains a complexate including a complexing agent and an active, an orally consumable film for delivery of the complexate and a package for containing the orally consumable film. The package includes indicia associated therewith (abstract).  Specifically, FIG. 4 is a topside view of an orally consumable film strip having indicia embossed or printed on its surface ([0052] see below, limitation of instant claims 1 and 10).

    PNG
    media_image1.png
    634
    742
    media_image1.png
    Greyscale

Fuisz teaches that the package containing the orally consumable film may be any 
conventional packaging material used for pharmaceutical products.  For example, 
the package may be, without limitation, a pouch, box, cassette, blister pack, 
bag, or the like ([0055], limitation of instant claim 11).  In an embodiment shown in FIG. 2, for example, an orally consumable film 300 including a complexate is packaged in a pouch 20.  The pouch 20 has top and bottom layers and may be sealed along the perimeter.  The pouch may be sealed by heat sealing or with an adhesive, such as a pressure-sensitive adhesive ([0058], limitation of instant claim 1).

    PNG
    media_image2.png
    838
    656
    media_image2.png
    Greyscale

In some embodiments, Fuisz teaches  an active component may be included in the film and that examples of classes of additives include excipients, lubricants, buffering agents, stabilizers, blowing agents, pigments, coloring agents, fillers, bulking agents, sweetening agents, flavoring agents, etc. ([0072-0073]). Flavors may be chosen from natural and synthetic flavoring liquids.  An illustrative list of such agents includes volatile oils, synthetic flavor oils, flavoring aromatics, oils, liquids, oleoresins or extracts derived from plants, leaves, flowers, fruits, stems and combinations thereof.  A non-limiting representative list of examples includes mint oils, cocoa, and citrus oils such as lemon, orange, grape, lime and grapefruit and fruit essences including 
apple, pear, peach, grape, strawberry, raspberry, cherry, plum, pineapple, apricot or other fruit flavors ([0086], heavy oil film of the instant claims, limitation of instant claim 12).  Lastly, Fuisz discloses examples wherein the film is cut into strips before being packaged in a pouch (see [0152-0153], limitation of instant claim 2).
   Fuisz generally teaches embossing which encompasses all types of embossing types and   as evidenced by Schilling, relief embossing was known at the time the instant application was filed.  Specifically, Schilling teaches an apparatus for processing web-shaped or sheet-shaped material with a processing cylinder (abstract) wherein embossing (blind, relief or hot foil embossing) are carried out (see page 1, line 17 of Description Section of the attached machine translation).  


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Fuisz is that Fuisz does not expressly teach the steps of blind embossing the film-type dosage form contained in the edge-sealed bag through at least one of the two packaging material layers of the edge-sealed bag (limitation of instant claims 4, 6, 7).  However, Ludwig teaches a preparation consisting of a sheet-like, film-like or wafer-like administration form with a coding in the form of characters and/or graphic symbols or patterns for identifying the substances affecting flavor or odor and/or the therapeutic or curative substances which can be released therefrom during use is characterized in that the coding is formed by surface areas of differing thickness (abstract).  Ludwig teaches that the method may involve the symbols or patterns of the coding being applied under 
the action of pressure (compression)(see column 2, line 5-8, limitation of instant claim 3) and that the thickness differences are introduced continuously, for example with a structured embossing roller (limitation of instant claim 6), or intermittently, for example with a stamp (see column 2, lines 18-21, limitation of instant claim 7).  Lastly, Fuisz teaches that the production of coded sheet-like administration forms involves the use of convection air to cool the embossing tolls (see column 3, lines 20-25, limitation of instant claim 4)
       A second difference between the invention of the instant application and that of Fuisz is that Fuisz does not expressly teach that the blind embossing is effected with a pressure of at least 2 bar and not more than 10 bar (limitation of instant claim 3) and that the embossing technique is blind embossing, specifically flat embossing or relief embossing (limitation of instant claims 1 and 5).  However, Perez-Prat Vinuesa et al. teach a water-soluble pouch comprising a water-soluble film encapsulating a composition, wherein the film comprises at least one area of embossment (abstract).  Specifically, Perez-Prat Vinuesa et al. teach a method of sealing a first embossed 
film and a second embossed film, comprising the steps of a) Acquiring the first embossed film and the second embossed film; b) Optionally applying solvent to the 
surface of the first and/or second embossed films; c) Contacting the embossed surface of the first embossed film with that of the second embossed film; d) Optionally applying compression or heat to said films (see [0004-0008]).  The film is embossed by imprinting, using a commercially available thermal nanoimprinter where temperature and pressure can be controlled.  Perez-Prat Vinuesa et al. teach that the film is imprinted at a pressure of between 5 bar and 60 bar, for 3 to 30 minutes and that these preferred conditions are the optimal conditions for achieving embossment while minimizing the impact on the chemical and physical properties of the film Imprinting can be done using a batch thermal nanoimprinter or, continuous imprinting with roll to roll, or 
roll to flat nanoimprinter ([0050]).  With regards to the limitations wherein Applicant claims that the embossing technique is blind embossing, specifically flat or relief embossing, Fuisz and Perez-Prat Vinuesa et al. both teach embossing films for product delivery and the specific type of embossing    is merely judicious selection by one of ordinary skill in the art in the absence of evidence to the contrary.
A third difference between the invention of the instant application and that of Fuisz is that Fuisz does not expressly teach further sectionally heat sealing the two layers of the sealable packaging material to form a second edge-sealed bag containing a second film-type dosage form; and separating the edge- sealed bags bag from the second edge-sealed bag (limitation of instant claim 8) as well as well as the use of packaging material that is a laminate including a metallic foil (limitation of instant claim 1). However, Myers et al. teach a method of forming an individual film dosage, comprising the steps of: a. Preparing a film forming matrix;  b. Providing a substrate having a top surface;  c. Depositing a pre-determined amount of said matrix onto said top surface of said substrate to form a wet film forming product;  d. Drying said 
wet film forming product to form a dried film product;  and e. Placing a sealing layer on said top surface of said substrate, wherein said sealing layer effectively seals the dried film product between the sealing layer and the substrate (claim 1 of Myers et al.).  Said substrate comprises a material selected from the group consisting of foil, plastic, mylar, and combinations thereof and said sealing material comprises a material selected from the group consisting of foil, plastic, mylar, and combinations thereof (claims 4 and 5 of Myers et al.).
       A fourth difference between the invention of the instant application and that of Fuisz is that Fuisz does not expressly teach that the two layers of sealable packaging material are provided in the form of a strip-shaped rolled product.  However, Chudy et al. teach a spooler for taking up a pouch package web output from a pouch package web 
source and a method for management of a pouch package web output from said 
source(abstract).   Flanagan teaches a pouch packaging machine and method of selectively changing the orientation of a pouch packaging machine.  The pouch packaging machine has at least one spool for holding at least one roll of packaging film material.  The packaging film material advance through a press that joins the packaging film material together to form a pouch (abstract).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Fuisz and Ludwig are both directed to embossed film-like dosage forms.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fuisz and Ludwig to arrive at a method of marking film-type dosage forms using the step of blind embossing the film-type dosage form contained in the edge-sealed bag through at least one of the two packaging material layers of the edge-sealed bag at the time the instant invention was filed, with a reasonable expectation of success.  Fuisz teaches that his/her film-like dosage form includes indicia using embossing or printing. In the prior art, Ludwig teaches that medicaments in the form of pills, tablets and foil-like or film-like products are usually coded in an operation which is additional to the actual manufacture, by printing or punching of special characters or patterns and that their invention accordingly represents an advantageous alternative to the application of product markings by printing with foreign substances (see column 1, lines 6-.63).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having film-like products are usually coded in an operation which avoids the application of a foreign substance such as printing ink, and which consequently avoids the risk of allergization and reduces the corresponding outlay for a coding subordinate to production (see column 1, lines 28-35 of Ludwig)   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to provide a method of marking film-type dosage forms.

The teachings of Fuisz and Perez-Prat Vinuesa et al.  are both directed to using embossing to label film-encapsulated compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fuisz and Perez-Prat Vinuesa et al.  to arrive at a method of marking film-type dosage forms using the step of blind embossing the film-type dosage form wherein the blind embossing is effected with a pressure of at least 2 bar and not more than 10 bar at the time the instant invention was filed, with a reasonable expectation of success. Perez-Prat Vinuesa et al. teach that the film is imprinted at a pressure of between 5 bar and 60 bar, for 3 to 30 minutes and that these preferred conditions are the optimal conditions for achieving embossment while minimizing the impact on the chemical and physical properties of the film ([0050]). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of embossment is achieved while minimizing the impact on the chemical and physical properties of the film. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to provide a method of marking film-type dosage forms.
	The teachings of Fuisz and Myers et al.  are both directed film-like dosage forms.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fuisz and Myers et al. to arrive at a method of marking film-type dosage forms using the step of further sectionally heat sealing the two layers of the sealable packaging material to form a second edge-sealed bag containing a second film-type dosage form; and separating the edge- sealed bags bag from the second edge-sealed bag wherein the packaging material  is a laminate including a metallic foil  at the time the instant invention was filed, with a reasonable expectation of success.  Myers et al. teach that they provide a method for manufacturing individual film dosages directly onto the surface of a package, where the package may be sealed and may form a housing for the individual film dosage ([0004]). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a method of forming film dosages directly onto the surface of a package, where the package may be sealed and may form a housing for the individual film dosage.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to provide a method of marking film-type dosage forms.  
     The teachings of Fuisz , Chudy et al, and  Flanagan are  directed the formation of pouches for storing consumer products.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fuisz , Chudy et al, and  Flanagan to arrive at a method of marking film-type dosage forms using two layers of sealable packaging material are provided in the form of a strip-shaped rolled product.  Flanagan teaches that the pouch packaging machine can be oriented into a vertical feed orientation or a horizontal feed orientation with either vertical or horizontal packaging film progressions (see column 2, lines 23-40) and Chudy et al. teaches that   packaging of medication in pouch packages formed in a continuous pouch package web represents a convenient way to manage and administer  medications ([0004]).   One of ordinary skill in the art would have made this combination with the expectation of being able to manage the orientation of the packaging film progression and/or provide a convenient way to manage and administer  medications. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to provide a method of marking film-type dosage forms.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




New Rejection(s) Necessitated by the Amendment filed on December 30, 2021
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 15-18 are rejected under 35 USC 103 as being obvious over Fuisz (US PG Publication 2008/0242736 A1,previously cited) as evidenced by Schilling (WO2012007097 A2,previously cited) in view of Ludwig (US Patent 6,106,930,previously cited), Myers et al. (US PG Publication 2012/0076921 A1,previously cited),Chudy et al (US 20090308964A1, newly cited) or Flanagan (US Patent 7396321 B1,newly cited) and Yang et al. (US 2006/0147493 A1, newly cited).


Applicant’s Invention

	 Applicant claims a method of marking film-type dosage forms including at least the following steps: placing a film-type dosage form between two layers of sealable packaging material; sectionally heat sealing the two layers of the sealable packaging material to form an edge- sealed bag containing the film-type dosage form; and relief embossing, using embossing tools, the film-type dosage form contained in the edge-sealed bag through at least one of the two packaging material layers of the edge-sealed bag; wherein the relief embossing of the film-like dosage form is effected by the use of high pressure and the avoidance of heat; wherein the sealable packaging material is a laminate including a metallic foil; wherein the claims now recite wherein the two layers of sealable packaging material are provided in the form of a strip-shaped rolled product and wherein the embossing tools are cooled to room temperature.
Determination of the scope and the content of the prior art
(MPEP 2141.01)

	  Fuisz teaches packaged orally consumable film dosage units for delivery of actives into the oral cavity.  In particular, the packaged pharmaceutical product contains a complexate including a complexing agent and an active, an orally consumable film for delivery of the complexate and a package for containing the orally consumable film. The package includes indicia associated therewith (abstract).  Specifically, FIG. 4 is a topside view of an orally consumable film strip having indicia embossed or printed on its surface ([0052] see below, limitation of instant claims 1 and 10).

    PNG
    media_image1.png
    634
    742
    media_image1.png
    Greyscale

Fuisz teaches that the package containing the orally consumable film may be any 
conventional packaging material used for pharmaceutical products.  For example, 
the package may be, without limitation, a pouch, box, cassette, blister pack, 
bag, or the like ([0055], limitation of instant claim 11).  In an embodiment shown in FIG. 2, for example, an orally consumable film 300 including a complexate is packaged in a pouch 20.  The pouch 20 has top and bottom layers and may be sealed along the perimeter.  The pouch may be sealed by heat sealing or with an adhesive, such as a pressure-sensitive adhesive ([0058], limitation of instant claim 1).

    PNG
    media_image2.png
    838
    656
    media_image2.png
    Greyscale

In some embodiments, Fuisz teaches  an active component may be included in the film and that examples of classes of additives include excipients, lubricants, buffering agents, stabilizers, blowing agents, pigments, coloring agents, fillers, bulking agents, sweetening agents, flavoring agents, etc. ([0072-0073]). Flavors may be chosen from natural and synthetic flavoring liquids.  An illustrative list of such agents includes volatile oils, synthetic flavor oils, flavoring aromatics, oils, liquids, oleoresins or extracts derived from plants, leaves, flowers, fruits, stems and combinations thereof.  A non-limiting representative list of examples includes mint oils, cocoa, and citrus oils such as lemon, orange, grape, lime and grapefruit and fruit essences including 
apple, pear, peach, grape, strawberry, raspberry, cherry, plum, pineapple, apricot or other fruit flavors ([0086], heavy oil film of the instant claims, limitation of instant claim 12).  Lastly, Fuisz discloses examples wherein the film is cut into strips before being packaged in a pouch (see [0152-0153], limitation of instant claim 2).
   Fuisz generally teaches embossing which encompasses all types of embossing types and   as evidenced by Schilling, relief embossing was known at the time the instant application was filed.  Specifically, Schilling teaches an apparatus for processing web-shaped or sheet-shaped material with a processing cylinder (abstract) wherein embossing (blind, relief or hot foil embossing) are carried out (see page 1, line 17 of Description Section of the attached machine translation).
     
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Fuisz is that Fuisz does not expressly teach the steps of blind embossing the film-type dosage form contained in the edge-sealed bag through at least one of the two packaging material layers of the edge-sealed bag (limitation of instant claims 4, 6, 7).  However, Ludwig teaches a preparation consisting of a sheet-like, film-like or wafer-like administration form with a coding in the form of characters and/or graphic symbols or patterns for identifying the substances affecting flavor or odor and/or the therapeutic or curative substances which can be released therefrom during use is characterized in that the coding is formed by surface areas of differing thickness (abstract).  Ludwig teaches that the method may involve the symbols or patterns of the coding being applied under 
the action of pressure (compression)(see column 2, line 5-8, limitation of instant claim 3) and that the thickness differences are introduced continuously, for example with a structured embossing roller (limitation of instant claim 6 and newly added claim 17), or intermittently, for example with a stamp (see column 2, lines 18-21, limitation of instant claim 7).  Lastly, Fuisz teaches that the production of coded sheet-like administration forms involves the use of convection air to cool the embossing tolls (see column 3, lines 20-25, limitation of instant claim 4).  In addition, Ludwig teaches the use of a planar surface (see column 2, lines 30-34, limitation of newly added claim 18). 
       A second difference between the invention of the instant application and that of Fuisz is that Fuisz does not expressly teach further sectionally heat sealing the two layers of the sealable packaging material to form a second edge-sealed bag containing a second film-type dosage form; and separating the edge- sealed bags bag from the second edge-sealed bag (limitation of instant claim 8) as well as well as the use of packaging material that is a laminate including a metallic foil (limitation of instant claims 1). However, Myers et al. teach a method of forming an individual film dosage, comprising the steps of: a. Preparing a film forming matrix;  b. Providing a substrate having a top surface;  c. Depositing a pre-determined amount of said matrix onto said top surface of said substrate to form a wet film forming product;  d. Drying said 
wet film forming product to form a dried film product;  and e. Placing a sealing layer on said top surface of said substrate, wherein said sealing layer effectively seals the dried film product between the sealing layer and the substrate (claim 1 of Myers et al.).  Said substrate comprises a material selected from the group consisting of foil, plastic, mylar, and combinations thereof and said sealing material comprises a material selected from the group consisting of foil, plastic, mylar, and combinations thereof (claims 4 and 5 of Myers et al.).
       A third difference between the invention of the instant application and that of Fuisz is that Fuisz does not expressly teach that the two layers of sealable packaging material are provided in the form of a strip-shaped rolled product.  However, Chudy et al. teach a spooler for taking up a pouch package web output from a pouch package web 
source and a method for management of a pouch package web output from said 
source(abstract).   Flanagan teaches a pouch packaging machine and method of selectively changing the orientation of a pouch packaging machine.  The pouch packaging machine has at least one spool for holding at least one roll of packaging film material.  The packaging film material advance through a press that joins the packaging film material together to form a pouch (abstract).

A fourth difference between the invention of the instant application and that of Fuisz is that Fuisz does not expressly teach that a first of the two layers of sealable packaging material is unrolled and the film-type dosage form placed thereon and a second of the two layers of sealable packaging material is unrolled and guided over the film-type dosage form and the first of the two layers of sealable packaging material (instant claim 15) and that the laminate includes a surface coated with a sealable plastic material and wherein the sealable plastic material of the first of the two layers of sealable packaging material and the sealable plastic material of the second of the two layers of sealable packaging material face one another (instant claim 16).  However, Yang et al. teach an oral dosage delivery vehicle comprising an edible film including a uniformly distributed active ingredient, wherein said film comprises dosage units releasably joined by one or more weakened sections, which permit said dosage units to be detached from said film(abstract).   Yang et al. teach the use of a pouch for storing the film and that the layers that form the pouch may be made of a variety of different materials and constructions and may themselves include one or more layers that are laminated together with an adhesive.  Desirably, Yang et al. teach that the top and bottom layers will each include a laminate of at least two layers.  More desirably, a three-layer laminate will be included([0045]-[0049] Figure 10, and [0016] of Yang et al.).  In one aspect of the invention, the layers may be laminated together by first dispersing an adhesive between the layers which may then be co-extruded to form the multi-layered packaging ([0048], limitations of newly added claims 15 and 16).  

.
    With regards to the limitations of instant claims 9 and 13, wherein Applicant claims that the  edge-sealed bag is separated from the second edge-sealed bag before or after the blind embossing, according to  MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Thus, the selection of any order of embossing a film-like dosage form is prima facie obvious.”


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teachings of Fuisz and Ludwig are both directed to embossed film-like dosage forms.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fuisz and Ludwig to arrive at a method of marking film-type dosage forms using the step of blind embossing the film-type dosage form contained in the edge-sealed bag through at least one of the two packaging material layers of the edge-sealed bag at the time the instant invention was filed, with a reasonable expectation of success.  Fuisz teaches that his/her film-like dosage form includes indicia using embossing or printing. In the prior art, Ludwig teaches that medicaments in the form of pills, tablets and foil-like or film-like products are usually coded in an operation which is additional to the actual manufacture, by printing or punching of special characters or patterns and that their invention accordingly represents an advantageous alternative to the application of product markings by printing with foreign substances (see column 1, lines 6-.63).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having film-like products are usually coded in an operation which avoids the application of a foreign substance such as printing ink, and which consequently avoids the risk of allergization and reduces the corresponding outlay for a coding subordinate to production (see column 1, lines 28-35 of Ludwig)   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to provide a method of marking film-type dosage forms.  With regards to the limitations wherein Applicant claims that the embossing technique is blind embossing, , Fuisz and Ludwig both teach embossing films for product delivery and the specific type of embossing   is merely judicious selection by one of ordinary skill in the art in the absence of evidence to the contrary
	The teachings of Fuisz and Myers et al.  are both directed film-like dosage forms.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fuisz and Myers et al. to arrive at a method of marking film-type dosage forms using the step of further sectionally heat sealing the two layers of the sealable packaging material to form a second edge-sealed bag containing a second film-type dosage form; and separating the edge- sealed bags bag from the second edge-sealed bag wherein the packaging material  is a laminate including a metallic foil  at the time the instant invention was filed, with a reasonable expectation of success.  Myers et al. teach that they provide a method for manufacturing individual film dosages directly onto the surface of a package, where the package may be sealed and may form a housing for the individual film dosage ([0004]).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a method of forming film dosages directly onto the surface of a package, where the package may be sealed and may form a housing for the individual film dosage.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to provide a method of marking film-type dosage forms.  

     The teachings of Fuisz , Chudy et al, and  Flanagan are  directed the formation of pouches for storing consumer products.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fuisz , Chudy et al, and  Flanagan to arrive at a method of marking film-type dosage forms using two layers of sealable packaging material are provided in the form of a strip-shaped rolled product.  Flanagan teaches that the pouch packaging machine can be oriented into a vertical feed orientation or a horizontal feed orientation with either vertical or horizontal packaging film progressions (see column 2, lines 23-40) and Chudy et al. teaches that   packaging of medication in pouch packages formed in a continuous pouch package web represents a convenient way to manage and administer  medications ([0004]).   One of ordinary skill in the art would have made this combination with the expectation of being able to manage the orientation of the packaging film progression and/or provide a convenient way to manage and administer  medications. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to provide a method of marking film-type dosage forms.  

     The teachings of Fuisz and Yang et al. are both directed film-like dosage forms.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fuisz and Yang et al. to arrive at a method of marking film-type dosage forms wherein a first of the two layers of sealable packaging material is unrolled and the film-type dosage form placed thereon and a second of the two layers of sealable packaging material is unrolled and guided over the film-type dosage form and the first of the two layers of sealable packaging material (instant claim 15) and that the laminate includes a surface coated with a sealable plastic material and wherein the sealable plastic material of the first of the two layers of sealable packaging material and the sealable plastic material of the second of the two layers of sealable packaging material face one another). In one aspect of the invention, Yang et al. teach that the layers may be laminated together by first dispersing an adhesive between the layers which may then be co-extruded to form the multi-layered packaging.  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a method of forming film dosages wherein they are stored in multi-layered packaging.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to provide a method of marking film-type dosage forms.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Examiner's Response to Applicant’s Remarks

Applicant's arguments, filed December 30, 2021, with respect to the rejection of claims 1 and 6-14 under 35 USC 103 as being obvious over Fuisz (US PG Publication 2008/0242736 A1) as evidenced by Schilling (WO2012007097 A2) in view of Ludwig (US Patent 6,106,930), Myers et al. (US PG Publication 2012/0076921 A1), and Bala et al. (Int J Pharm Investig. 2013 Apr-Jun; 3(2): 67–76) and the rejection of claims 1 and  3  under 35 USC 103 as being obvious over Fuisz (US PG Publication 2008/0242736 A1, previously cited) as evidenced by Schilling (WO2012007097 A2) in view of Ludwig (US Patent 6,106,930) Perez-Prat Vinuesa et al. (US PG Publication 2015/0360837 A1),Myers et al. (US PG Publication 2012/0076921 A1) and Bala et al. (Int J Pharm Investig. 2013 Apr-Jun; 3(2): 67–76) have been considered but are moot in view of a new ground of rejection. 































Conclusion
No claims are allowed.

The prior art made of record
The following documents are pertinent to the claimed invention although they are not relied on. 
Roth et al. (US Patent 4,828,108)  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617